Case: 10-20085     Document: 00511176787          Page: 1    Date Filed: 07/16/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 16, 2010
                                     No. 10-20085
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

JEFF H. WILLIAMSON,

                                                   Petitioner-Appellant

v.

WARDEN JOE D. DRIVER, Warden, Houston FDC,

                                                   Respondent-Appellee


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:09-CV-4030


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        On December 16, 2009, Jeff H. Williamson filed a pretrial 28 U.S.C. § 2241
petition in the district court. At that time, Williamson was in detention awaiting
trial on federal criminal charges, for which he was subsequently convicted. In
the petition, Williamson challenged the validity of the criminal proceedings by
arguing that the district court had erred in denying his motion to dismiss the
indictment due to the denial of his right to a speedy trial. The district court
dismissed the Section 2241 petition. Williamson appeals that dismissal.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-20085   Document: 00511176787 Page: 2       Date Filed: 07/16/2010
                                No. 10-20085

      In Fassler v. United States, 858 F.2d 1016 (5th Cir. 1988), the court
addressed the denial of a pretrial habeas corpus petition seeking release from
pretrial detention and raising several substantive claims challenging the
petitioner’s subsequent conviction. The court held that the habeas petitioner’s
request for release from confinement was mooted by his conviction and
subsequent legal detention. Id. at 1017-18. With respect to the claims that
attacked the validity of the conviction, the court held that the pretrial habeas
petition was not the vehicle for such claims.      Id. at 1019.    Accordingly,
Williamson has not demonstrated that the district court erred in dismissing his
Section 2241 petition.
      The judgment of the district court is AFFIRMED. Williamson’s motion to
file a supplemental brief is GRANTED. Williamson’s motion to expedite his
appeal is DENIED.




                                       2